IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46943

STATE OF IDAHO,                                   )
                                                  )        Filed: June 10, 2020
       Plaintiff-Respondent,                      )
                                                  )        Melanie Gagnepain, Clerk
v.                                                )
                                                  )        THIS IS AN UNPUBLISHED
DOROTHY ELLEN MARX,                               )        OPINION AND SHALL NOT
                                                  )        BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Nancy Baskin, District Judge.

       Order suspending sentence          after       retained    jurisdiction    and   order   of
       probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Dorothy Ellen Marx appeals from the order suspending sentence after retained
jurisdiction and order of probation. Marx argues the district court erred in absolutely suspending
her driving privileges for a period of five years following her conviction for driving under the
influence of alcohol. For the reasons set forth below, we affirm.
                                                      I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Marx was convicted by a jury of felony driving under the influence of alcohol, Idaho
Code §§ 18-8004(1)(a), 18-8005. The district court imposed a unified sentence of five years,
with two years determinate, and retained jurisdiction. The district court also suspended Marx’s
driving privileges for a period of five years and indicated Marx could request a restricted license
at some point. Marx subsequently appealed, but did not raise an issue related to the driver’s

                                                      1
license suspension; her sentence was affirmed on appeal. See State v. Marx, Docket No. 46206
(Ct. App. May 16, 2019) (unpublished). After successfully completing the period of retained
jurisdiction, Marx was placed on probation.
          At the jurisdictional review hearing, the district court reminded Marx that her driving
privileges were suspended for five years following her release from custody. The order placing
Marx on probation stated that her driving privileges were absolutely suspended for a period of
five years. Marx timely appeals.
                                                  II.
                                     STANDARD OF REVIEW
          When a trial court’s discretionary decision is reviewed on appeal, the appellate court
conducts a multi-tiered inquiry to determine whether the lower court: (1) correctly perceived the
issue as one of discretion; (2) acted within the boundaries of such discretion; (3) acted
consistently with any legal standards applicable to the specific choices before it; and (4) reached
its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158
(2018).
                                                 III.
                                             ANALYSIS
          Marx argues the district court acted outside the bounds of its discretion when it ordered a
five-year driver’s license suspension, which she argues precluded her from requesting restricted
driving privileges. Marx acknowledges the district court was required to order a mandatory one-
year license suspension and could order an additional four-year suspension. Nonetheless, Marx
argues that the additional, discretionary four-year period cannot be absolute because the court
must provide the defendant the opportunity to request restricted driving privileges during that
four-year term. The State argues the issue is not yet ripe for review because Marx has not
requested, and been denied, restricted driving privileges, nor has she shown that restricted
privileges are necessary. The State further argues that because the statute allows for driving
privileges to be suspended for five years, the suspension remains in effect unless and until the
defendant requests restricted privileges and meets the relevant statutory criteria.
          Idaho Code § 18-8005(6)(d) provides, in relevant part, that any person convicted of
felony driving under the influence:



                                                   2
               Shall have his driving privileges suspended by the court for a mandatory
       minimum period of one (1) year after release from imprisonment, during which
       time he shall have absolutely no driving privileges of any kind, and may have his
       driving privileges suspended by the court for an additional period not to exceed
       four (4) years, during which the defendant may request restricted driving
       privileges that the court may allow if the defendant shows by a preponderance of
       the evidence that driving privileges are necessary for his employment or for
       family health needs.
       This Court exercises free review over the application and construction of statutes. State
v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a
statute is plain and unambiguous, this Court must give effect to the statute as written, without
engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219
(1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of
the statute is to be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659,
978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for the court to
resort to legislative history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d
at 67. When this Court must engage in statutory construction because an ambiguity exists, it has
the duty to ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho
641, 646, 22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal
words of the statute be examined but also the context of those words, the public policy behind
the statute, and its legislative history. Id. It is incumbent upon a court to give an ambiguous
statute an interpretation which will not render it a nullity. Id. Constructions of an ambiguous
statute that would lead to an absurd result are disfavored. State v. Doe, 140 Idaho 271, 275, 92
P.3d 521, 525 (2004).
       Marx argues that because I.C. § 18-8006(1)(d) provides for a mandatory, five-year
suspension, I.C. § 18-8005(6)(d) cannot also impose a mandatory five-year suspension of a
driver’s license. We disagree with this interpretation. Under each statute, a court can suspend a
defendant’s driving privileges for five years. However, under I.C. 18-8005(6)(d), a defendant
has an option to request restricted driving privileges that does not exist under 18-8006(1)(d). In
other words, the statutes limit the ability of the defendant to request driving privileges, not the
discretion of the district court to suspend the driving privileges. By the plain language of the
statute, the court may suspend a defendant’s driving privileges for five years.
       Thus, the only question is whether Marx was precluded from requesting restricted driving
privileges. First, Marx was told at the sentencing hearing that she could apply for restricted
                                                  3
driving privileges. Second, neither the district court’s order nor the statute indicate that Marx
cannot apply for restricted driving privileges, even though she received the maximum length of
suspension under the statute. Finally, Marx cannot show any abuse of discretion because she has
not requested, and been denied, any restricted privileges. Marx argues the language of the order
placing her on probation precludes her ability to even ask for restricted driving privileges and,
thus, this Court must address the issue so that Marx has the option to request privileges at some
future time. As discussed above, Marx currently has the ability to request restricted privileges.
Consequently, because Marx cannot show she requested, but was denied privileges, she cannot
show any abuse of discretion. Additionally, because the statute permits a district court to
suspend driving privileges for a period of five years, the district court did not abuse its discretion
in doing so.
                                                 IV.
                                          CONCLUSION
       Marx has failed to establish the district court abused its discretion in imposing an
absolute five-year suspension of Marx’s driving privileges following her conviction for felony
driving under the influence of alcohol. As such, the district court’s order is affirmed.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                  4